ICJ_046_SouthWestAfrica_ETH_ZAF_1963-09-18_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 18 SEPTEMBER 1963

1963

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE DU 18 SEPTEMBRE 1963
This Order should be cited as follows:

‘South West Africa Cases (Ethiopia v. South Africa ;
Liberia v. South Africa),
Order of 18 September 1963: 1.C.]. Reports 1963, p. 12.”

La présente ordonnance doit étre citée comme suit:

« Affaires du Sud-Ouest africain (Ethiopie c. Afrique du Sud ;
Libéria c. Afrique du Sud),
Ordonnance du 18 septembre 1963: C. I. J. Recueil 1963, p. 12. »

 

Sales number 97 9
N° de vente:

 

 

 
12

COUR INTERNATIONALE DE JUSTICE

1963

: Le 18 septembre
ANNÉE 1963 Rôle général

18 septembre 1963 nos 46 & 47

AFFAIRES DU SUD-OUEST AFRICAIN

(ÉTHIOPIE c. AFRIQUE DU SUD;
LIBÉRIA c. AFRIQUE DU SUD)

ORDONNANCE

Présents: M. WINIARSKI, Président; M. ALFARO, Vice-Président ;
MM. BASDEVANT, BADAWI, MORENO QUINTANA, WELLING-
TON Koo, SPIROPOULOS, sir Percy SPENDER, sir Gerald
FITZMAURICE, MM. KORETSKY, TANAKA, BUSTAMANTE Y
RIVERO, JESSUP, MORELLI, Juges ; M. GARNIER-COIGNET,
Greffier.

La Cour internationale de Justice,

ainsi composée,

après délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour,

Rend l'ordonnance suivante :

Vu l’ordonnance du 5 février 1963 fixant au 30 septembre 1963
la date d'expiration du délai pour le dépôt du contre-mémoire du
Gouvernement de l'Afrique du Sud;

Considérant que, par lettre du 21 août 1963 reçue et enregistrée
au Greffe le 29 août 1963, l'agent du Gouvernement de I’ Afrique du
Sud a exposé les raisons. pour lesquelles son Gouvernement consi-
dère ce délai comme insuffisant et en a demandé la prorogation
jusqu’au 15 mai 1964;

4
AFFAIRES S.-0. AFRICAIN (ORDONN. I8 IX 63) 13

Considérant que, le 30 août 1963, copie certifiée conforme de
ladite lettre a été communiquée à l'agent des Gouvernements de
VEthiopie et du Libéria, qui a été invité à faire connaître les vues
de ces Gouvernements à cet égard;

Considérant que, par lettre du 6 septembre 1963, l'agent des
Gouvernements de l’Ethiopie et du Libéria a exposé les raisons
pour lesquelles ces Gouvernements s’opposaient à toute proroga-
tion du délai,

La Cour,

s'étant ainsi renseignée auprès des Parties,

reporte au 10 janvier 1964 la date d'expiration du délai fixé
pour le dépôt du contre-mémoire du Gouvernement de l'Afrique
du Sud;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-huit septembre mil neuf cent
soixante-trois, en quatre exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-

ment au Gouvernement de l’Éthiopie, au Gouvernement du Libéria
et au Gouvernement de |’ Afrique du Sud.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.
